           Case 1:21-cv-02973-VSB Document 25 Filed 08/04/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                        8/4/2021
JOSE RODRIGUEZ,                                           :
                                                          :
                                         Plaintiff,       :
                                                          :       21-CV-2973 (VSB)
                           -against-                      :
                                                          :             ORDER
MASSIVE ACTION, LLC. et al.,                              :
                                                          :
                                         Defendants. :
                                                          :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Under the Federal Rules of Civil Procedure, “[i]f a defendant is not served within 90 days

after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made within a

specified time.” Fed. R. Civ. P. 4(m). “[I]f the plaintiff shows good cause for the failure, the

court must extend the time for service for an appropriate period.” Id. “Good cause is generally

found only in exceptional circumstances where the plaintiff’s failure to serve process in a timely

manner was the result of circumstances beyond its control.” E. Refractories Co. v. Forty Eight

Insulations, Inc., 187 F.R.D. 503, 505 (S.D.N.Y. 1999) (internal quotation marks omitted).

        On April 7, 2021, Plaintiff filed this action against eight defendants: Amazon.com, LLC

(“Amazon”), Etsy, Inc., Massive Action, LLC, Nordstrom, Inc., RedBubble, Inc., Shopify

(USA), Inc. (“Shopify”), TP Apparel, LLC, and Zazzle, Inc. (Doc. 1.) Plaintiff obtained

summonses for the Defendants that same day. On July 9, 2021—when service was already

overdue—I issued an order requiring Plaintiff to submit a letter of no more than three (3) pages,

supported by legal authority, demonstrating good cause as to why this case should not be

dismissed pursuant to Rule 4(m), by July 22, 2021. (Doc. 3.) I warned Plaintiff that failure to
          Case 1:21-cv-02973-VSB Document 25 Filed 08/04/21 Page 2 of 3


comply with the order would result in dismissal of this case. (Id.) This order was subsequently

mailed to Plaintiff, who is proceeding pro se.

       Thereafter, attorneys from Etsy, Massive Action, Shopify, Amazon, and Zazzle appeared.

(Docs. 4, 6, 7, 9, 21.) Amazon, Shopify, Etsy, and Zazzle sought extensions to respond to the

complaint, (Docs. 5, 10, 11, 22), and I granted those requests, (Docs. 8, 12, 13, 23). On July 22,

2021, Plaintiff filed proof of service on Shopify, Zazzle, Etsy, Massive Action, and Amazon.

(Docs. 14, 15, 17, 18, 19.) Plaintiff also submitted an affidavit of reasonable diligence, which

indicated that service had been attempted, unsuccessfully, six times on RedBubble. (Doc. 16.)

       On July 23, 2021, Massive Action filed a letter stating that it should be dismissed from

the action without prejudice because “[a]s illustrated by the Affidavit of Service filed by Plaintiff

. . . Massive Action was not served with a copy of the Summons and Complaint until Saturday,

July 10, 2021, ninety-four (94) days after the Complaint was filed,” and Plaintiff had failed to

demonstrate good cause for why the case against Massive Action should not be dismissed. (Doc.

20.) On August 2, 2021, Massive Action filed a motion to dismiss Plaintiff’s claim against it

pursuant to Federal Rules of Civil Procedure 12(b)(4) and 12 (b)(5) because Plaintiff failed to

serve Massive Action within 90 days, failed to establish good cause, failed to serve an authorized

agent, and the summons was addressed to Defendant Etsy. (Doc. 24.)

       Other than filing proof of service on Shopify, Zazzle, Etsy, Massive Action, and Amazon

and an affidavit of reasonable diligence regarding service on RedBubble, Plaintiff has not

responded to my order directing him to demonstrate good cause. Plaintiff failed to serve

Massive Action within 90 days, and has failed to file anything indicating that he has served

Nordstrom or TP Apparel. “[W]here a pro se plaintiff has failed to effectuate timely service,

courts have typically held that dismissal without prejudice is appropriate.” Zapata v. Isabella

Geriatric Ctr., No. 12 Civ. 00738(ALC)(DF), 2013 WL 1762900, at *2 (S.D.N.Y. Apr. 1, 2013),
           Case 1:21-cv-02973-VSB Document 25 Filed 08/04/21 Page 3 of 3


report and recommendation adopted, No. 12 Civ. 738(ALC), 2013 WL 1762168 (S.D.N.Y. Apr.

24, 2013).

         Accordingly, it is hereby:

         ORDERED that, in accordance with Rule 4(m), Plaintiff’s claims against Defendants

Massive Action, LLC, Nordstrom, Inc., and TP Apparel, LLC are DISMISSED WITHOUT

PREJUDICE.

         IT IS FURTHER ORDERED that Plaintiff must serve and file proof of service on

RedBubble by on or before August 17, 2021, or RedBubble will be dismissed from this action.

         The Clerk of Court is respectfully directed to terminate docket entry 24. The Clerk of

Court is directed to mail a copy of this order to Pro Se Plaintiff.

SO ORDERED.

Dated:       August 4, 2021
             New York, New York                      ________________________________
                                                     VERNON S. BRODERICK
                                                     United States District Judge
